ORDER
PER CURIAM.
On consideration of respondent’s petition for rehearing en bane, petitioner’s opposition thereto, the motion of respondent for leave to file reply to opposition to petition, the lodged memorandum, and the petition of intervenor for rehearing en banc, it is
ORDERED that the motion of respondent for leave to file reply to opposition to petition is granted and the Clerk is directed to file the lodged memorandum of respondent. It is
FURTHER ORDERED that the petitions for rehearing en banc are denied as moot.